Title: From Thomas Jefferson to Henry H. Sherman, 17 June 1821
From: Jefferson, Thomas
To: Sherman, Henry H.


Sir
Monticello
June 17. 21.
Your’s of the 3d is just now at hand. I recieved some weeks ago from mr Mayo the copy of Seybert’s Statistical tables to which your letter relates. it is indeed bound in a very superior style, and such as I have not seen before; and I am safe in saying that the binder is equal to any one of his profession here or in Europe. I was much indebted to mr Mayo for this specimen of the art, and readily make my acknolegements to you for the part you had in the execution with the assurance of my respect.Th: Jefferson